NO. 07-09-0076-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL D

                                     MARCH 24, 2009

                           ______________________________


                             TERRILL E. CRUZ, APPELLANT

                                              V.

                           THE STATE OF TEXAS, APPELLEE


                        _________________________________

       FROM THE 100TH DISTRICT COURT OF COLLINGSWORTH COUNTY;

                  NO. 2719; HONORABLE STUART MESSER, JUDGE

                          _______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                               ABATEMENT AND REMAND


       Following a plea of not guilty, Appellant, Terrill E. Cruz, was convicted by a jury of

aggravated assault with a deadly weapon. Punishment was assessed at twenty years

confinement and a fine of $10,000. When the clerk’s record was filed, it came to the

Court’s attention that it did not contain a Trial Court’s Certification of Defendant’s Right of
Appeal as required by Rule 25.2(a)(2) and (d) of the Texas Rules of Appellate Procedure.

By letter dated February 27, 2009, the trial court and the trial court clerk were notified of

the defect and given thirty days to correct the deficiency. In response, a supplemental

clerk’s record was filed containing the certification. However, the certification is not signed

by defendant as required by Rule 25.2(d).1


       Consequently, we abate this appeal and remand this cause to the trial court for further

proceedings. Upon remand, the trial court shall utilize whatever means necessary to secure

a proper Trial Court’s Certification of Defendant’s Right of Appeal in compliance with Rule

25.2(d). Once properly completed and executed, the certification shall be included in a

supplemental clerk’s record. See Tex. R. App. P. 34.5(c)(2). The trial court shall cause the

supplemental clerk's record to be filed with the Clerk of this Court by April 23, 2009. This

order constitutes notice to all parties, pursuant to Rule 37.1 of the Texas Rules of Appellate

Procedure, of the defective certification. If a supplemental clerk’s record containing a proper

certification is not filed in accordance with this order, this matter will be referred to the Court

for dismissal. See Tex. R. App. P. 25.2(d).


       It is so ordered.


                                                     Per Curiam


Do not publish.


       1
         As of September 1, 2007, a defendant must sign and receive a copy of the
certification.

                                                2